MEMORANDUM **
Mario Trigueros-Flores appeals the sentence imposed following his guilty plea to reentry of a deported alien, in violation of 8 U.S.C. § 1326. Trigueros-Flores contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court violated his Fifth and Sixth Amendment rights when it enhanced his sentence based upon a prior conviction that was neither pleaded in the indictment nor admitted at the plea hearing. In support of this contention, Trigueros-Flores argues that Apprendi overruled Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Trigueros-Flores concedes that his arguments, which he raises in order to preserve them for Supreme Court review, are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000) (as amended).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.